Citation Nr: 0817231	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  07-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran has tinnitus that is etiologically related to 
in-service noise exposure.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2007).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the veteran's claims.  
Therefore, no further development with respect to the matters 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) or 38 C.F.R. § 3.159 (2007).


Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he was exposed to loud noise during 
service on numerous occasions.  His noise exposure began 
during boot camp when he was required to participate in 
firing drills in order to qualify for medals.  Thereafter, 
while in Vietnam he served with the 1st Battalion Division 
and was exposed to loud noise from tanks and firefights.
 
The veteran's service medical records do not show that he had 
a hearing disability or tinnitus during service, but his 
essential contention is that he was exposed to noise during 
service, and that his hearing disabilities, which include 
tinnitus, resulted from such exposure.  The veteran is 
competent to describe his exposure to loud sounds, and he is 
also competent to testify as to his experience of ringing in 
the ears.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation).  The Board has no basis to question the 
veteran's credibility.  Moreover, the veteran contends that 
his hearing loss disability and tinnitus are the result of 
his exposure to excessive noise during his combat service in 
Vietnam.  The veteran's personnel records clearly establish 
that the veteran was involved in combat in Vietnam.  
Therefore, the veteran's participation in combat during his 
service in Vietnam is established.  The Board has no reason 
to doubt that that the veteran was subjected to acoustic 
trauma during such service and in accordance with Section 
1154(b) concedes that such acoustic trauma did occur.

Post-service medical records include a June 2004 private 
examination report which shows that the veteran presented 
with complaints of dizziness.  A hearing test revealed a 
slight conductive hearing loss in the lower frequencies.  

In June 2006 the veteran was afforded a VA audiology 
examination.  He reported military noise exposure to rifle 
fire, mortars, bombs, and tanks.  He also reported occasional 
post-service noise exposure to periodic machinery as a 
laborer laying cable lines and as a supervisor for a mosquito 
control company.  He noted that he wore hearing protection 
which was required by his employers.  He denied any 
recreational noise exposure.  He reported a history of 
constant tinnitus which began in service.  The audiogram 
revealed that the veteran had bilateral hearing disability as 
defined in 38 C.F.R. § 3.385.  The diagnosis was mild to 
moderate sensorineural hearing loss bilaterally.  The VA 
audiologist opined that since the veteran could not isolate 
his hearing loss to any specific event and there was no 
evidence in the file to support the veteran's hearing loss 
and tinnitus complaints, then it was less likely as not that 
his hearing loss and tinnitus were incurred in service.

In a December 2007 statement, the veteran's private physician 
opined that it is at least as likely as not that the 
veteran's tinnitus and hearing loss are attributable to the 
noise he was exposed to during active military service.  He 
noted that he had reviewed the veteran's hearing test as well 
as his duties in the United States Marine Corps when he 
served with the 1st Battalion and found that exposure to 
acoustic trauma from rifle fire, mortars, bombs, explosions, 
shooting rounds from tanks as well as the running noise of 
the tanks was more likely than not the cause of the veteran's 
tinnitus and bilateral hearing loss.  

The Board has found the veteran's account of what happened in 
service in terms of noise exposure to be credible and 
consistent and to relate to the circumstances, condition, or 
hardships of combat.  The medical evidence confirms that he 
has tinnitus and bilateral hearing loss disability.  Although 
there are conflicting opinions concerning the etiology of 
these disabilities, the Board has not found the opinion of 
the VA examiner to be more probative than that of the 
veteran's private physician.  In this regard, the Board notes 
that the private physician's opinion, which links the 
veteran's hearing loss and tinnitus to his military noise 
exposure, is consistent with the evidence showing that the 
veteran was exposed to acoustic trauma during active duty.  

In the Board's opinion, the evidence supporting the claims is 
at least in equipoise with that against the claims.  
Accordingly, the veteran is entitled to service connection 
for bilateral hearing loss disability and tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


